SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

437
KA 12-01834
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

QUENTIN J. HICKS, DEFENDANT-APPELLANT.


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (AMY L. HALLENBECK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Walter W.
Hafner, Jr., J.), rendered February 27, 2012. The judgment convicted
defendant, upon his plea of guilty, of attempted conspiracy in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted conspiracy in the second degree
(Penal Law §§ 110.00, 105.15). Contrary to defendant’s contention,
the waiver of the right to appeal was knowingly, voluntarily, and
intelligently entered (see People v Lopez, 6 NY3d 248, 256; People v
Rios, 93 AD3d 1349, 1349, lv denied 19 NY3d 966; People v Wackwitz, 93
AD3d 1220, 1220-1221, lv denied 19 NY3d 868). Defendant further
contends that the plea was not knowing, voluntary, and intelligent
because he did not admit that he intended to kill the victim. That
contention is actually a challenge to the factual sufficiency of the
plea allocution, which is encompassed by the valid waiver of the right
to appeal (see People v Schmidli, 118 AD3d 1491, 1491, lv denied 23
NY3d 1067; People v Gardner, 101 AD3d 1634, 1634; Rios, 93 AD3d at
1349). In any event, defendant also failed to preserve his contention
for our review by failing to move to withdraw the plea or vacate the
judgment of conviction on that ground (see People v Lugg, 108 AD3d
1074, 1075; Gardner, 101 AD3d at 1634).

     Defendant failed to preserve for our review his contention that
County Court improperly delegated its duty to conduct the plea
allocution to defense counsel (see People v Swontek [appeal No. 1],
289 AD2d 989, 989, lv denied 97 NY2d 762). In any event, that
contention and defendant’s related contention that his right to
counsel was violated are without merit (see People v Rossborough, 105
AD3d 1332, 1334, lv denied 21 NY3d 1045). Finally, the waiver of the
                                 -2-                           437
                                                         KA 12-01834

right to appeal encompasses defendant’s contention that the sentence
is unduly harsh and severe (see People v Hidalgo, 91 NY2d 733, 737).




Entered:   May 1, 2015                         Frances E. Cafarell
                                               Clerk of the Court